UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2068


ISMAEL CAZAREZ;    ELVIA     CASTILLO,   a/k/a   Elvia   Castillo
Hernandez,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 12, 2010                   Decided:    July 21, 2010


Before KING, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael W. Lin, BRAVERMAN & LIN, P.C., Arlington, Virginia, for
Petitioners.   Tony West, Assistant Attorney General, Daniel E.
Goldman, Senior Litigation Counsel, Ada E. Bosque, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ismael Cazarez and his wife, Elvia Castillo, natives

and citizens of Mexico, petition for review of an order of the

Board of Immigration Appeals (“Board”) dismissing their appeal

from the immigration judge’s denial of Cazarez’s application for

adjustment      of   status.      We   have    reviewed     the       record    and   the

Board’s order and affirm the denial of relief for the reasons

stated by the Board.           In re: Cazarez (B.I.A. Aug. 21, 2009); see

Ramirez v. Holder, __ F.3d __, 2010 WL 2499988, *3 (4th Cir.

June 22, 2010) (holding that an alien who is inadmissible under

8   U.S.C.      §    1182(a)(9)(C)(i)(I)        (2006)      is        ineligible      for

adjustment of status pursuant to 8 U.S.C. § 1255(i) (2006) and

rejecting alien’s nunc pro tunc argument); Matter of Torres-

Garcia, 23 I. & N. Dec. 866, 876 (B.I.A. 2006) (holding that “an

alien may not obtain a waiver of the section [1182](a)(9)(C)(i)

ground     of    inadmissibility,       retroactively        or        prospectively,

without regard to the 10-year limitation set forth at section

[1182](a)(9)(C)(ii)”).            Accordingly, we deny the petition for

review.      We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented        in    the     materials

before    the   court    and    argument      would   not   aid       the    decisional

process.

                                                                      PETITION DENIED



                                         2